NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 6/16/2022:
The amendment to claim 8 is acknowledged and accepted.
The amendments to the abstract and title are acknowledged and accepted.  In view of these amendments, the objections to the abstract and title in the office action dated 3/17/2022 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Patent Numbers: 10,496,911, 10,726,319, 10,977,536, 10,496,862, 10,726,227, 10,977,462, 10,509,991, 10,733,492, 10,977,535, and any patent granted on Application Numbers: 17/198791 and 17/198741 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/4/2022 and 5/18/2022 were filed after the mailing date of the non-final office action on 3/17/2022  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The examiner notes that it is unclear as to the relevancy of cited reference EP 3192022 since cited reference is drawn to a system for checking a correct oral hygiene procedure.

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, prior art fails to teach or reasonably suggest, either singly or in combination, the matrix barcode is a fiducial marker for conveying spatial information, and wherein the conveyed spatial information stems at least in part from the infrared layer, in addition to the other limitations of the claim.
Claims not specifically addressed are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUEZU ELLIS/Primary Examiner, Art Unit 2876